

116 HR 8740 IH: Strengthening Cybersecurity for the Financial Sector Act of 2020
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8740IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Mr. Foster introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Bank Service Company Act to cover credit unions to the same extent as such Act covers banks and savings associations, to provide the Director of the Federal Housing Finance Agency with the authority to regulate the provision of services provided to the Government-sponsored enterprises and Federal Home Loan Banks, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Cybersecurity for the Financial Sector Act of 2020. 2.Inclusion of credit unions under the Bank Service Company ActThe Bank Service Company Act is amended—(1)in section 1(b) (12 U.S.C. 1861(b))—(A)by amending paragraph (1) to read as follows:(1)the term appropriate Federal banking agency—(A)has the meaning given that term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and(B)means the National Credit Union Administration, in the case of a credit union;;(B)by amending paragraph (5) to read as follows:(5)the term insured depository institution—(A)has the meaning given that term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and(B)means an insured credit union, as defined under section 101 of the Federal Credit Union Act (12 U.S.C. 1752);;(C)in paragraph (8), by striking and at the end; (D)in paragraph (9)—(i)by inserting before and the following: , savings association,; and(ii)by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(10)the term credit union means a Federal credit union or a State credit union; and(11)the terms insured credit union, Federal credit union, and State credit union have the meaning given those terms, respectively, under section 101 of the Federal Credit Union Act (12 U.S.C. 1752).;(2)in section 2 (12 U.S.C. 1862), by striking banks or savings associations and inserting depository institutions; and(3)in section 4 (12 U.S.C. 1864)—(A)in subsection (c), by striking State bank or State savings association each place such term appears and inserting State bank, State savings association, or State credit union;(B)in subsection (d), by striking national bank or Federal savings association each place such term appears and inserting national bank, Federal savings association, or Federal credit union; and(C)in subsection (f), by striking banks or savings associations and inserting depository institutions.3.Regulation of service providers by FHFASubpart A of part 2 of subtitle A of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following new section: 1329.Regulation of service providersWhenever a Federal Home Loan Bank or enterprise (or any subsidiary or affiliate of such a Bank or enterprise) causes to be performed for itself, by contract or otherwise, any services, whether on or off its premises—(1)such performance shall be subject to regulation and examination by the Director to the same extent as if such services were being performed by such Bank or enterprise itself on its own premises; and(2)the Bank or enterprise shall notify the Director of the existence of the service relationship within thirty days after the making of such service contract or the performance of the service, whichever occurs first..